Citation Nr: 1600757	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, son, and B.T.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The appellant served in the U.S. Air Force Reserves from November 1982 to November 1988 and thereafter served in the U.S. Army Reserves beginning March 1991, with various periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 simplified notice letter (SNL) by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the service-connection claims on appeal.  

The appellant testified at a hearing before the undersigned in June 2015.  However, in August 2015, she was notified that "[d]uring the review of your transcript[,] it was discovered that numerous inaudible information was recorded in our Digital Audio Recording System (DARS)."  She was offered a second opportunity to testify at another hearing, but she declined, informing the Board that "I do not wish to appear at a hearing.  Please consider my case on the evidence of record."  Accordingly, the Board will proceed with the appeal at this time.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board determines that a remand for additional development is necessary.

I.  Outstanding Private Treatment Records

First, a request should be made for potentially relevant records that are outstanding.  The Board notes that a March 1991 Report of History indicates that the appellant was previously hospitalized for a knee surgery by Dr. K., at Utica Square Medicals, St. John's Hospital, in Tulsa, Oklahoma.  According to the notes of this Report of Medical History and the notes on her entrance Report of Medical History of October 1982, this may have been in relation to a 1963 sanding surgery of the left knee in order to remove asphalt debris from a motorcycle accident when she was in sixth grade.  Additionally, an April 1999 private treatment record referenced a previous anesthesia/operation two years prior on the left knee.  As there are no records of either the noted pre-1991 knee surgery or any 1997 left knee surgery, the appellant should be asked to identify the dates and locations of such treatment and, as needed, provide her authorization and consent for VA to obtain the potentially relevant records.  

II.  Verification of Duty Status at time of Alleged Injuries

Second, the appellant has alleged various incidents during ACTDUTRA or INACTDUTRA as having caused her claimed knee, right hip, hearing loss and tinnitus disorders.  These include (1) being exposed to loud noises at the Air Force Base and also from firing weapons (see July 2014 health chronology compiled by her son); (2) a 1987 forklift accident at Tinker Air Force Base when her leg was pinned under a pallet; the incident was also described as having a "jet-engine dropped on her leg---was pinned until it was removed" (id.); (3) a March 13, 1999 motor vehicle accident in which her knee was injured (see B.J.T. statement of November 2012); and (4) an April 30, 2002, or May 2002 accident when she fell in the shower and injured her hip and knee (id.).  Additionally, her son compiled a health chronology, which was submitted in July 2014, that referenced a new event when "another soldier accidently shoved the butt of his rifle into her knee causing her to pass-out from the pain."  On the appellant's initial claim for benefits, she also alleged that the disabilities of bilateral hearing loss and tinnitus began in March 1983, her left knee disorder began in November 1995, her right knee problem occurred on March 13, 1999, and that a right hip and knee injury also occurred on April 30, 2002, consistent with the above information.  

However, thus far, only the January 1987 event at Tinker Air Force Base is documented.  See January 1987 service treatment record ("ON DUTY" Record of Injury/Illness and Treatment states that she sustained a contusion to the left knee at Building 26D Cargo Warehouse "offloading a jet engine on a trailer.").  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regarding the appellant's Reserve service, "active" military service includes active duty, any period of active duty for training (ACDUTRA) during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. 
§ 3.6(a)-(b).  Thus, the AOJ is directed to make additional inquiries regarding the appellant's duty status during the dates and times of her other alleged injuries so that it can be ascertained whether any of the disorders resulted from an injury or disease associated with either active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA), to include requesting personnel records and drill pay records from the dates of the alleged motor vehicle accident in March 1999 and shower incident in April or May 2002.

III.  VA Examinations/Opinions

The Board notes that the RO previously scheduled the appellant for a VA audiology examination in light of the possibility of noise exposure in the service.  Although the examination was cancelled due to her inability to report, the appellant and her son indicated that she would be able to attend a VA examination if adequate notice was given so that preparations could be made for transporting the appellant, who is in a wheelchair, resides in a nursing home, and requires travel assistance in light of her stroke residuals.  On remand, the appellant should be scheduled for a new VA examination, preferably on a Friday when her son is off of work (see January 2014 statement), and provided with sufficient advanced notice so that appropriate arrangements for transportation can be made.

Additionally, because service treatment records reflect that the appellant sustained an injury to her left knee and ankle in January 1987 while unloading a jet engine, the appellant should be scheduled for a VA examination of her joints.  The VA examiner is directed to provide an opinion as to whether any current left knee, right knee, or right hip disorder is related to the in-service injury in January 1987 or any other of the alleged events that can be verified as occurring during ACTUDTRA or INACTDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service is a "low threshold").

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to provide sufficient identifying information regarding the incident when a fellow solder "shoved the butt of his rifle into her knee causing her to pass-out from the pain."  Also ask the appellant to provide her consent for the release of any outstanding and potentially relevant private treatment records, including from her knee surgery by Dr. K., at Utica Square Medicals, St. John's Hospital, in Tulsa, Oklahoma, and any 1997 left knee surgery.

2.  Verify the appellant's duty status in March 1999 and in April and May 2002.  As needed, obtain Army Reserve personnel records and drill pay records for the dates of the alleged in-service injuries, including from the claimed March 1999 motor vehicle accident and the April or May 2002 shower incident.

3.  Reschedule the Veteran for a VA audiology examination regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The appellant should be provided with sufficient advanced notice to allow time to make travel accommodations and, if possible, the examination should be scheduled for a Friday when her son is not working.  The claims file [i.e. all relevant electronic records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss or tinnitus is related to "disease or injury" during ACDUTRA or an "injury" during INACDUTRA, to include any in-service noise exposure to jet engines and weapons.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

4.  Schedule the appellant for a VA examination of the knee and hip joints regarding the nature and etiology of her claimed disorders.  The appellant should be provided with sufficient advanced notice to allow time to make travel accommodations and, if possible, the examination should be scheduled for a Friday when her son is not working. The claims file [i.e. all relevant electronic records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left knee, right knee, or right hip disorder is related to "disease or injury" during ACDUTRA or an "injury" during INACDUTRA, to include the documented January 1987 injury sustained while unloading a jet engine at Tinker Air Force Base or  any other of the alleged events that can be verified as occurring during a period of ACUDTRA or INACDUTRA.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




